OSBORN, Justice,
Concurring on Motion for Rehearing.
I concur in the overruling of the motion for rehearing, but for different reasons. I agree with the Appellee that the point of error which has been sustained has not been properly assigned in the motion for new trial as an assignment which can form the basis for a rendition. Assignment of Error No. 10 asserts: “That the trial court erred in failing to grant the Defendant’s motion for Judgment notwithstanding the answers of the jury to the charge of the Court for the reasons therein stated.” This assignment, which purports to refer to the motion for judgment n.o.v., is not sufficient. Wargner v. Foster, 161 Tex. 333, 341 S.W.2d 887 (1960); W. T. Grant Company v. Key, 433 S.W.2d 163 (Tex.1968). No other complaint is made in the amended motion for new trial with regard to the overruling of the motion for judgment n.o.v., and no complaint is made with regard to the overruling of the motion for instructed verdict.
Assignment of Error No. 5 does complain that there is no evidence to support the jury’s finding that the accidental injury was a producing cause of Mr. Stodghill’s death. That assignment could only serve as a basis for a remand of the case and not a rendition. J. Weingarten, Inc. v. Razey, 426 S.W.2d 538 (Tex.1968). Certainly, a “no evidence” point may be raised for the first time in a motion for new trial, but such an assignment may only serve as a basis for a remand and not a rendition. Rosas v. Shafer, 415 S.W.2d 889 (Tex.1967); Jeter v. Montfort, 561 S.W.2d 622 (Tex.Civ.App.—Beaumont), rev’d on other grounds, 567 S.W.2d 498 (Tex.1978); Gillespey v. Sylvia, 496 S.W.2d 234 (Tex.Civ.App.—El Paso 1973, no writ); State v. Wilson, 439 S.W.2d 134 (Tex.Civ.App.—Tyler 1969, no writ).
*404But the Appellee has raised this challenge to the point of error which the Court sustained for the first time on motion for rehearing. We considered a similar complaint in Thomas v. Morrison, 537 S.W.2d 274 (Tex.Civ.App.—El Paso 1976, writ ref’d n.r.e.), and concluded that where the complaint was raised for the first time on motion for new trial, it comes too late and is waived for failure to timely raise the issue. For that same reason, I concur in the overruling of the motion for rehearing in this case.